Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

between

NEW BLC CORPORATION

and

NAVIENT CORPORATION

dated as of

April 28, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I DEFINITIONS

     2   

Section 1.1

  Definitions      2   

Section 1.2

  Interpretation      8   

ARTICLE II ASSIGNMENT OF EMPLOYEES

     10   

Section 2.1

  Active Employees      10   

Section 2.2

  Former Employees      11   

Section 2.3

  Employment Law Obligations      11   

Section 2.4

  Employee Records      11   

ARTICLE III EQUITY AND INCENTIVE COMPENSATION PLANS

     13   

Section 3.1

  General Principles      13   

Section 3.2

  Restricted Stock      15   

Section 3.3

  Restricted Stock Units      15   

Section 3.4

  Stock Options      16   

Section 3.5

  Performance Stock Units      17   

Section 3.6

  Section 16(b) of the Exchange Act; Code Sections 162(m) and 409A      17   

Section 3.7

  Certain Bonus Payments      18   

Section 3.8

  ESPP      19   

Section 3.9

  Registration Statements; Blackouts      19   

ARTICLE IV GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

     20   

Section 4.1

  General Principles      20   

Section 4.2

  Sponsorship and/or Establishment of NewCo Plans      21   

Section 4.3

  Service Credit      22   

Section 4.4

  Plan Administration      23   

ARTICLE V COLI POLICIES

     23   

Section 5.1

  COLI      23   

ARTICLE VI THRIFT PLANS

     24   

Section 6.1

  General Principles      24   

Section 6.2

  Treatment of SLM BankCo Common Stock and NewCo Common Stock      24   

Section 6.3

  Transfer of Accounts      25   

Section 6.4

  Supplemental 401(k) Plan      25   

Section 6.5

  Deferred Compensation Plans      26   

 

i



--------------------------------------------------------------------------------

ARTICLE VII WELFARE PLANS

     26   

Section 7.1

  Establishment of NewCo Welfare Plans      26   

Section 7.2

  Transitional Matters Under NewCo Welfare Plans      27   

Section 7.3

  Continuity of Benefits, Benefit Elections and Beneficiary Designations      28
  

Section 7.4

  Insurance Contracts      29   

Section 7.5

  Third-Party Vendors      29   

Section 7.6

  Claims Experience      29   

ARTICLE VIII BENEFIT ARRANGEMENTS

     29   

ARTICLE IX WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

     29   

Section 9.1

  Workers’ Compensation      29   

Section 9.2

  Unemployment Compensation      30   

ARTICLE X RETENTION, SEVERANCE AND OTHER MATTERS

     30   

Section 10.1

  Retention Agreements      30   

Section 10.2

  Severance      30   

Section 10.3

  Accrued Time Off      31   

Section 10.4

  Leaves of Absence      31   

Section 10.5

  Director Programs      31   

Section 10.6

  Restrictive Covenants in Employment and Other Agreements      31   

ARTICLE XI LEGACY LIABILITY

     32   

Section 11.1

  Legacy Pension Plan      32   

Section 11.2

  Scholarships      32   

ARTICLE XII GENERAL PROVISIONS

     32   

Section 12.1

  Preservation of Rights to Amend      32   

Section 12.2

  Confidentiality      32   

Section 12.3

  Administrative Complaints/Litigation      32   

Section 12.4

  Reimbursement and Indemnification      33   

Section 12.5

  Costs of Compliance with Agreement      33   

Section 12.6

  Fiduciary Matters      33   

Section 12.7

  Entire Agreement      33   

Section 12.8

  Binding Effect; No Third-Party Beneficiaries; Assignment      34   

Section 12.9

  Amendment; Waivers      34   

Section 12.10

  Remedies Cumulative      34   

Section 12.11

  Notices      34   

Section 12.12

  Counterparts      34   

Section 12.13

  Severability      35   

Section 12.14

  Governing Law      35   

Section12.15

  Performance      35   

Section 12.16

  Construction      35   

Section 12.17

  Effect if Distribution Does Not Occur      35   

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT dated as of April 28, 2014, between New BLC
Corporation, a Delaware corporation (“SLM BankCo”), and Navient Corporation, a
Delaware corporation (“NewCo”). SLM BankCo and NewCo are sometimes referred to
herein, individually, as a “Party,” and, collectively, as the “Parties.”
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in Article I hereof.

RECITALS

WHEREAS, the Board of Directors of SLM Corporation, a Delaware Corporation
(“Existing SLM”), has determined that it would be in the best interests of its
stockholders that its education loan management business be separated from its
consumer banking business (the “Separation”);

WHEREAS, the Separation will involve an internal corporate reorganization of
Existing SLM and its subsidiaries, pursuant to which all of the assets and
liabilities associated with Existing SLM’s loan management, services and asset
recovery business will be transferred to NewCo and its subsidiaries, and those
assets and liabilities (to the extent not assumed by NewCo) associated with its
consumer banking business will remain with or be transferred to SLM BankCo and
its subsidiaries;

WHEREAS, as part of the internal corporation reorganization, (x) SLM BankCo,
which is a newly formed holding company, will become the publicly traded
successor to Existing SLM by means of a holding company merger effected pursuant
to Section 251(g) of the Delaware General Corporation Law (the “DGCL”), and
(y) Existing SLM will become a subsidiary of NewCo and retain directly or
indirectly the assets and liabilities associated with Existing SLM’s businesses
other than the consumer banking business to be retained by or transferred to SLM
BankCo and its subsidiaries;

WHEREAS, immediately following the internal corporate reorganization, SLM BankCo
will own all of the issued and outstanding shares of NewCo common stock, which
it will distribute to SLM BankCo stockholders, on a pro rata basis, as of a
record date previously determined by the Existing SLM Board of Directors (the
“Distribution”), thereby completing the Separation;

WHEREAS, the Parties and Existing SLM are entering into the Separation
Agreement, which sets forth the agreement of the Parties and Existing SLM
regarding the internal corporate reorganization and other transactions necessary
to effect the Separation, including the Distribution;

WHEREAS, the Separation Agreement provides, among other things, subject to the
terms and conditions thereof, for the execution and delivery of various
agreements, including this Agreement, in order to facilitate and provide for the
Separation, provide a framework for the relationship of SLM BankCo and NewCo
after the Separation and provide for the allocation between SLM BankCo and NewCo
of all of the assets, liabilities, and obligations of Existing SLM and its
subsidiaries attributable to periods prior to and after the Separation; and

 

1



--------------------------------------------------------------------------------

WHEREAS, this Agreement is being entered into in order to allocate between SLM
BankCo and NewCo certain assets, liabilities and obligations, and related
responsibilities, with respect to employees, employee compensation, benefit
plans and programs, and to set forth the agreement of SLM BankCo and NewCo with
respect to the matters set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:

ARTICLE I

DEFINITIONS

Definitions. As used in this Agreement, the following terms shall have the
meanings set forth in this Section 1.1:

(a) “2014 Pre-Spin Bonus” has the meaning set forth in Section 3.7.

(b) “Adjusted SLM BankCo RSA” has the meaning set forth in Section 3.2(a).

(c) “Adjusted SLM BankCo RSU” has the meaning set forth in Section 3.3(b).

(d) “Adjusted NewCo RSU” has the meaning set forth in Section 3.3(b).

(e) “Affiliate” shall mean, when used with respect to a specified Person, a
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person. For the purpose of this definition, “control” (including with
correlative meanings, “controlled by” and “under common control with”), when
used with respect to any specified Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other interests, by contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment, undertaking or
otherwise. It is expressly agreed that, from and after the Effective Time, for
purposes of this Agreement and the Ancillary Agreements, (a) no member of the
NewCo Group shall be deemed an Affiliate of any member of the SLM BankCo Group
and (b) no member of the SLM BankCo Group shall be deemed to be an Affiliate of
any member of the NewCo Group; except that the foregoing shall not affect the
treatment of SLM BankCo and SMI as “affiliates” for purposes of federal customer
data privacy laws, including the Gramm-Leach-Bliley Act during the Preferred
Stock Period (as defined in the Separation Agreement).

(f) “Agreement” means this Employee Matters Agreement together with all
Schedules hereto and all amendments, changes and supplements hereto and thereto
entered into in accordance with Section 12.9.

(g) “Ancillary Agreements” has the meaning set forth in the Separation
Agreement.

(h) “Benefit Arrangement” means any contract, agreement, policy, practice,
program, plan, trust or arrangement (other than any deferred compensation,
profit sharing, bonus, stock-based compensation or other form of incentive
compensation) providing for benefits,

 

2



--------------------------------------------------------------------------------

perquisites or compensation of any nature to any Employee, or to any family
member, dependent or beneficiary of any such Employee, including travel and
accident insurance, tuition reimbursement, vacation, sick, personal or
bereavement days, and holidays.

(i) “COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Part 6 of Subtitle B of Title I of ERISA and at Code
Section 4980B.

(j) “Code” means the Internal Revenue Code of 1986.

(k) “Code Sections” means a section of the Code.

(l) “Confidential Information” has the meaning set forth in the Separation
Agreement.

(m) “Deferred Compensation Plan” has the meaning set forth in Section 6.5.

(n) “DGCL” has the meaning set forth in the recitals to this Agreement.

(o) “Distribution” has the meaning set forth in the recitals to this Agreement.

(p) “Distribution Date” has the meaning set forth in the Separation Agreement.

(q) “Effective Time” means 4 p.m., Eastern Standard Time, on the Distribution
Date.

(r) “Employee” means any SLM BankCo Employee, NewCo Employee or Former NewCo
Employee.

(s) “Employee Records” has the meaning set forth in Section 2.4(a).

(t) “ERISA” means the U.S. Employee Retirement Income Security Act of 1974.

(u) “ESPP” means the Amended and Restated Sallie Mae Employee Stock Purchase
Plan.

(v) “Exchange Act” means the Securities Exchange Act of 1934.

(w) “Existing SLM” has the meaning set forth in the preamble to this Agreement.

(x) “FMLA” means the U.S. Family and Medical Leave Act.

(y) “Former NewCo Employee” has the meaning set forth in Section 2.2(a).

(z) “Group” means collectively the Sallie Mae Group, NewCo Group and the SLM
BankCo Group.

(aa) “Initial Employment Date” means, for any person, the first date such person
was employed by any member of the Sallie Mae Group.

(bb) “IRS” means the U.S. Internal Revenue Service.

 

3



--------------------------------------------------------------------------------

(cc) “Legacy Pension Liabilities” has the meaning set forth in Section 11.1.

(dd) “Legacy Performance Stock Units” has the meaning set forth in
Section 3.5(a).

(ee) “Legacy Sallie Mae Employee” has the meaning set forth in Section 2.2(a).

(ff) “Legacy SLM BankCo Option” has the meaning set forth in Section 3.4(a).

(gg) “Measurement Date” has the meaning set forth in Section 3.5(a).

(hh) “Merger” has the meaning set forth in the Separation Agreement.

(ii) “Merger Date” means the date on which the Merger becomes effective in
accordance with Section 251 and Section 103 under the DGCL.

(jj) “NASDAQ” means the NASDAQ Global Select Market.

(kk) “NewCo” has the meaning set forth in the preamble to this Agreement.

(ll) “NewCo Benefit Arrangement” means any Benefit Arrangement sponsored by a
member of the NewCo Group.

(mm) “NewCo Common Stock” means the common stock of NewCo, par value $0.01 per
share.

(nn) “NewCo Director” means an individual who is a non-employee director of
NewCo following the Distribution.

(oo) “NewCo Employee” means any individual who is employed by a member of the
NewCo Group on the Distribution Date.

(pp) “NewCo Entity” means any (x) member of the NewCo Group (together with each
current and former, direct or indirect, Subsidiary of any such member (and of
any such former Subsidiary)) and (y) any former Subsidiary of Existing SLM, or
line of business of a Subsidiary of Existing SLM, that was sold or otherwise
disposed of prior to the Distribution Date. For purposes of this definition, all
lines of business that are treated as “discontinued operations” in the
consolidated financial statements of NewCo shall be deemed to have been part of
a NewCo Entity. For purposes of this definition, no SLM BankCo Entity shall be
considered a NewCo Entity. The Parties acknowledge that this term is defined
differently in the Separation Agreement.

(qq) “NewCo Equity Awards” means NewCo RSAs, NewCo RSUs or Post-Distribution
NewCo Options.

(rr) “NewCo ESPP” means an employee stock purchase plan sponsored by NewCo with
terms substantially similar to those of the ESPP as of the Distribution Date.

(ss) “NewCo Group” means, collectively, NewCo and each NewCo Subsidiary.

 

4



--------------------------------------------------------------------------------

(tt) “NewCo New Equity Plan” means the Navient Corporation 2014 Omnibus
Incentive Plan, under which the NewCo equity-based awards described in Article
III shall be issued.

(uu) “NewCo Reimbursement Account” has the meaning set forth in Section 7.3(b).

(vv) “NewCo RSU” has the meaning set forth in Section 3.3(a).

(ww) “NewCo Subsidiary” means any direct or indirect Subsidiary of NewCo, as of
the Distribution Date.

(xx) “NewCo Supplemental 401(k) Plan” has the meaning set forth in Section 6.4.

(yy) “NewCo Thrift Plan” has the meaning set forth in Section 6.1.

(zz) “NewCo Thrift Plan Beneficiaries” has the meaning set forth in Section 6.1.

(aaa) “NewCo Welfare Plan” means any Welfare Plan sponsored or maintained by any
one or more members of the NewCo Group on the Distribution Date.

(bbb) “NewCo Welfare Plan Participants” has the meaning set forth in
Section 7.1.

(ccc) “Participating NewCo Employers” has the meaning set forth in Section 7.1.

(ddd) “Participation Period” has the meaning set forth in Section 7.3(b).

(eee) “Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

(fff) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, a union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

(ggg) “Post-Distribution NewCo Share Price” means the volume-weighted average of
the “when issued” trading price on NASDAQ of a share of NewCo Common Stock on
the five trading days ending on the Distribution Date.

(hhh) “Post-Distribution NewCo Option” has the meaning set forth in
Section 3.4(a).

(iii) “Post-Distribution SLM BankCo Option” has the meaning set forth in
Section 3.4(a).

(jjj) “Post-Distribution SLM BankCo Option Price Target” means, as to a
particular Post-Distribution SLM BankCo Option that is to include a Price
Target, the number determined by multiplying the Price Target of the Legacy SLM
BankCo Option in respect of which such Post-Distribution SLM BankCo Option is to
be granted by a fraction, the numerator of which is the Post-Distribution SLM
BankCo Share Price and the denominator of which is the Pre-Distribution SLM
BankCo Share Price.

 

5



--------------------------------------------------------------------------------

(kkk) “Post-Distribution SLM BankCo Share Price” means the volume-weighted
average of the “ex-dividend” trading price of a share of SLM BankCo Common Stock
on the five trading days ending on the Distribution Date.

(lll) “Pre-Distribution SLM BankCo Share Price” means the sum of the
Post-Distribution SLM BankCo Share Price and the Post-Distribution NewCo Share
Price.

(mmm) “Price Target” means any SLM BankCo Stock Price (or Prices) that is (or
are) specified as an exercisability trigger in a SLM BankCo Option.

(nnn) “Privacy Contract” means any contract entered into in connection with
applicable privacy protection laws or regulations.

(ooo) “Registration Statement Effectiveness Date” means the first date on which
the applicable registration statement on Form S-8 (or other appropriate form)
contemplated by Section 3.9 shall be effective under the Securities Act.

(ppp) “Post-Distribution NewCo Option” has the meaning set forth in
Section 3.4(a).

(qqq) “Post-Distribution NewCo Option Price Target” means, as to a particular
Post-Distribution NewCo Option that is to include a Price Target, the number
determined by multiplying the Price Target of the Legacy SLM BankCo Option in
respect of which such Post-Distribution NewCo Option is to be granted multiplied
by (ii) a fraction, the numerator of which is the Post-Distribution NewCo Share
Price and the denominator of which is the Pre-Distribution SLM BankCo Share
Price.

(rrr) “Post-Distribution SLM BankCo Option” has the meaning set forth in
Section 3.4(a).

(sss) “Sallie Mae Group” means Existing SLM and its predecessors and every
Subsidiary of Existing SLM and such predecessors in existence at any time prior
to the Merger Date.

(ttt) “SEC” means the Securities and Exchange Commission.

(uuu) “Securities Act” means the Securities Act of 1933.

(vvv) “Separation” has the meaning set forth in the recitals to this Agreement.

(www) “Separation Agreement” means the Separation and Distribution Agreement,
dated as of April 28, 2014, among the Parties and Existing SLM, together with
all Schedules and all amendments and supplements thereto.

(xxx) “SLM BankCo” has the meaning set forth in the preamble to this Agreement.

(yyy) “SLM BankCo Benefit Arrangement” means any Benefit Arrangement sponsored
or maintained by a member of the SLM BankCo Group on the Distribution Date. For
purposes of this definition, a Benefit Arrangement sponsored or maintained by
any one or more members of the SLM BankCo Group includes any former Benefit
Arrangement of Existing SLM

 

6



--------------------------------------------------------------------------------

that has been assumed by one or more members of the SLM BankCo Group (expressly
or by the terms of the applicable Benefit Arrangement). Effective on the Merger
Date, SLM BankCo shall assume each Benefit Arrangement then sponsored or
maintained by Existing SLM, unless otherwise provided in the Agreement.

(zzz) “SLM BankCo Common Stock” means (i) for any period prior to the Merger
Date, the common stock of Existing SLM, par value $0.20 per share, and (ii) for
any period from and following the Merger Date, the common stock of SLM BankCo,
par value $0.20 per share.

(aaaa) “SLM BankCo Deferred Compensation Plan” has the meaning set forth in
Section 6.5.

(bbbb) “SLM BankCo Director” means an individual who is a non-employee director
of SLM BankCo following the Distribution Date.

(cccc) “SLM BankCo Employee” means any individual who is employed by a member of
the SLM BankCo Group on the Distribution Date.

(dddd) “SLM BankCo Entity” means any member of the SLM BankCo Group. For
purposes of this definition, no NewCo Entity shall be considered a SLM BankCo
Entity. The Parties acknowledge that this term is defined differently in the
Separation Agreement.

(eeee) “SLM BankCo Equity Awards” means Legacy SLM BankCo Options, SLM BankCo
Options, SLM BankCo RSAs, SLM BankCo RSUs or Post-Distribution SLM BankCo
Options.

(ffff) “SLM BankCo Group” means, collectively, SLM BankCo and each SLM BankCo
Subsidiary. For purposes of this definition, no member of the NewCo Group shall
be deemed a member of the SLM BankCo Group.

(gggg) “SLM BankCo Legacy Equity Plan” means any equity plan sponsored or
maintained by the SLM BankCo Group immediately prior to the Distribution Date.
For purposes of this definition, an equity plan sponsored or maintained by SLM
BankCo includes a former equity plan of Existing SLM that has been assumed by
SLM BankCo (expressly or by the terms of the applicable equity plan). Effective
on the Merger Date, SLM BankCo shall assume each equity plan then sponsored or
maintained by Existing SLM, unless otherwise provided in the Agreement.

(hhhh) “SLM BankCo Options” means options to purchase shares of SLM BankCo
Common Stock granted pursuant to any of the SLM BankCo Legacy Equity Plans,
including options granted prior to the Merger Date by Existing SLM and assumed
by SLM BankCo.

(iiii) “SLM BankCo Rabbi Trust” has the meaning set forth in Section 5.1.

(jjjj) “SLM BankCo RSAs” means unvested restricted stock awards issued under any
of the SLM BankCo Legacy Equity Plans, including awards issued by Existing SLM
prior to the Merger Date and assumed by SLM BankCo.

 

7



--------------------------------------------------------------------------------

(kkkk) “SLM BankCo RSUs” means restricted stock units or deferred stock units
issued under any of the SLM BankCo Legacy Equity Plans that are not subject to
performance conditions, including units issued by Existing SLM prior to the
Merger Date and assumed by SLM BankCo.

(llll) “SLM BankCo Subsidiary” means any Subsidiary of SLM BankCo as of the
Distribution Date. For purposes of this definition, no NewCo Subsidiary shall be
considered a SLM BankCo Subsidiary.

(mmmm) “SLM BankCo Thrift Plan” means the Sallie Mae 401(k) Savings Plan.

(nnnn) “SLM BankCo Thrift Plan Beneficiaries” has the meaning set forth in
Section 6.1.

(oooo) “SLM BankCo Welfare Plan” means any Welfare Plan sponsored or maintained
by any one or more members of the SLM BankCo Group on the Distribution Date. For
purposes of this definition, a Welfare Plan sponsored or maintained by any one
or more members of the SLM BankCo Group includes former Welfare Plans of
Existing SLM that have been assumed by a member of the SLM BankCo Group
(expressly or by the terms of the applicable Welfare Plan). Effective on the
Merger Date, SLM BankCo shall assume each Welfare Plan then sponsored or
maintained by Existing SLM, unless otherwise provided in the Agreement.

(pppp) “Subsidiary” means, with respect to any specified Person, any
corporation, partnership, limited liability company, joint venture or other
organization, whether incorporated or unincorporated, of which at least a
majority of the securities or interests having by the terms thereof ordinary
voting power to elect at least a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such specified
Person or by any one or more of its Subsidiaries, or by such specified Person
and one or more of its Subsidiaries.

(qqqq) “Supplemental 401(k) Plan” has the meaning set forth in Section 6.4.

(rrrr) “U.S.” means the United States of America.

(ssss) “WARN” means the U.S. Worker Adjustment and Retraining Notification Act,
and any applicable state or local law equivalent.

(tttt) “Welfare Plan” means a “welfare plan” as defined in ERISA Section 3(1)
and also means a cafeteria plan under Code Section 125 and any benefits offered
thereunder, including pre-tax premium conversion benefits, a dependent care
assistance program, contribution funding toward a health savings account and
flex or cashable credits.

Interpretation. In this Agreement, unless the context clearly indicates
otherwise:

(uuuu) words used in the singular include the plural and words used in the
plural include the singular;

(vvvv) if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

 

8



--------------------------------------------------------------------------------

(wwww) reference to any gender includes the other gender and the neuter;

(xxxx) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(yyyy) the words “shall” and “will” are used interchangeably and have the same
meaning;

(zzzz) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(aaaaa) relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including”;

(bbbbb) all references to a specific time of day in this Agreement shall be
based upon Eastern Standard Time or Eastern Daylight Savings Time, as
applicable, on the date in question;

(ccccc) whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless business days are specified;

(ddddd) accounting terms used herein shall have the meanings historically
ascribed to them by Existing SLM and its Subsidiaries for periods prior to the
Merger Date, including NewCo for this purpose, in its and their internal
accounting and financial policies and procedures in effect immediately prior to
the date of this Agreement;

(eeeee) reference to any Article, Section or Schedule means such Article or
Section of, or such Schedule to, this Agreement, as the case may be, and
references in any Section or definition to any clause means such clause of such
Section or definition;

(fffff) the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto”
and words of similar import shall be deemed references to this Agreement as a
whole and not to any particular Section or other provision of this Agreement;

(ggggg) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and not
prohibited by this Agreement;

(hhhhh) reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(iiiii) references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement; and any reference to a third party shall be deemed to mean a Person
who is not a Party or an Affiliate of a Party;

 

9



--------------------------------------------------------------------------------

(jjjjj) if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

(kkkkk) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the U.S.;

(lllll) the titles to Articles and headings of Sections contained in this
Agreement, in any Schedule and in the table of contents to this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of or to affect the meaning or interpretation of this Agreement; and

(mmmmm) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be.

ARTICLE II

ASSIGNMENT OF EMPLOYEES

Active Employees.

(a) NewCo Employees. Except as otherwise set forth in this Agreement, effective
as of the Distribution Date, the employment of the NewCo Employees will be
continued by a member of the NewCo Group. Prior to such date, NewCo Employees
will be transferred and assigned to the applicable member of the NewCo Group.
Each of the Parties agrees to execute, and to seek to have the applicable
employees execute, such documentation as may be necessary to reflect such
assignments and transfers.

(b) SLM BankCo Employees. Except as otherwise set forth in this Agreement,
effective as of the Distribution Date, the employment of the SLM BankCo
Employees will be continued by a member of the SLM BankCo Group. Prior to such
date, SLM BankCo Employees will be transferred and assigned to the applicable
member of the SLM BankCo Group. Each of the Parties agrees to execute, and to
seek to have the applicable employees execute, such documentation as may be
necessary to reflect such assignments and transfers.

(c) At-Will Status. Notwithstanding the above or any other provision of this
Agreement, nothing in this Agreement shall create any obligation on the part of
any member of the SLM BankCo Group or any member of the NewCo Group to continue
the employment of any employee for any period following the date of this
Agreement or the Distribution or to change the employment status of any employee
from “at will,” to the extent such employee is an “at will” employee under
applicable law.

(d) Severance. The Distribution and the assignment, transfer or continuation of
the employment of employees as contemplated by this Section 2.1 shall not be
deemed a severance of employment of any employee for purposes of this Agreement
or any plan, policy, practice or arrangement of any member of the Group.

 

10



--------------------------------------------------------------------------------

(e) Change of Control/Change in Control. Neither the completion of the
Distribution nor any transaction in connection with the Distribution (including
the Merger) shall be deemed a “change of control” or “change in control” for
purposes of any plan, policy, practice or arrangement relating to directors,
former directors, employees, former employees or consultants of any member of
the Group.

Former Employees.

(f) Any individual who has previously worked as an employee for a member (or
former member) of the Sallie Mae Group but who is not employed by the Sallie Mae
Group as of the time immediately prior to the Distribution Date shall be
referred to as a “Legacy Sallie Mae Employee”. For purposes of this Agreement,
any Legacy Sallie Mae Employee shall be deemed to be a “Former NewCo Employee.”

Employment Law Obligations.

(g) WARN Act. After the Distribution Date, (i) SLM BankCo shall be responsible
for providing any necessary WARN notice (and meeting any similar state law
notice requirements) with respect to any termination of any SLM BankCo Employee
and (ii) NewCo shall be responsible for providing any necessary WARN notice (and
meeting any similar state law notice requirements) with respect to any
termination of any NewCo Employee.

(h) Compliance With Employment Laws. On and after the Distribution Date,
(i) each member of the SLM BankCo Group shall be responsible for adopting and
maintaining any policies or practices, and for all other actions and inactions,
necessary to comply with employment-related laws and requirements relating to
the employment of SLM BankCo Employees, and (ii) each member of the NewCo Group
shall be responsible for adopting and maintaining any policies or practices, and
for all other actions and inactions, necessary to comply with employment-related
laws and requirements relating to the employment of NewCo Employees and the
treatment of any applicable Former NewCo Employees in respect of their former
employment. Any liabilities with respect to Legacy Sallie Mae Employees that are
not specifically allocated within this Agreement shall be assumed and satisfied
by NewCo.

Employee Records.

(i) Records Relating to SLM BankCo Employees. All records, data and other
employee-related information in any form (collectively, “Employee Records”)
relating to SLM BankCo Employees shall be the property of the SLM BankCo Group,
except that Employee Records pertaining to such an employee and relating to any
period that such employee was (i) employed by NewCo or (ii) covered under any
employee benefit plan sponsored by any member of the NewCo Group (to the extent
that such records or data relate to such coverage) prior to the Distribution
Date shall be jointly owned by those members of the NewCo Group and the SLM
BankCo Group.

(j) Records Relating to NewCo Employees and Former NewCo Employees. All Employee
Records relating to NewCo Employees or Former NewCo Employees shall be the
property of the NewCo Group, except that Employee Records pertaining to such an
employee and relating to any period that such employee was (i) employed by any
member of the SLM BankCo Group or (ii) covered under any employee benefit plan
sponsored by any member of the SLM BankCo Group (to the extent that such records
or data relate to such coverage) prior to the Distribution Date shall be jointly
owned by those members of the SLM BankCo Group and the NewCo Group.

 

11



--------------------------------------------------------------------------------

(k) Sharing of Records. Notwithstanding Sections 2.4(a) and (b), each of NewCo
and SLM BankCo shall allow the other to retain a copy of the Employee Records
owned by each of them, and use their respective commercially reasonable efforts
to provide the other such Employee Records as may be necessary or appropriate to
carry out their respective obligations under applicable law (subject to any
relevant privacy protection laws or regulations in any applicable jurisdictions
or Privacy Contract), this Agreement, any other Ancillary Agreement or the
Separation Agreement, and for the purposes of administering their respective
employee benefit plans and policies. All information and records regarding
employment, personnel and employee benefit matters, including Employee Records,
of SLM BankCo Employees shall be accessed, retained, held, used, copied and
transmitted after the Distribution Date by members of the SLM BankCo Group in
accordance with all applicable laws, policies and Privacy Contracts relating to
the collection, storage, retention, use, transmittal, disclosure and destruction
of such records. All information and records regarding employment, personnel and
employee benefit matters, including Employee Records, of NewCo Employees and
Former NewCo Employees shall be accessed, retained, held, used, copied and
transmitted after the Distribution Date by members of the NewCo Group in
accordance with all applicable laws, policies and Privacy Contracts relating to
the collection, storage, retention, use, transmittal, disclosure and destruction
of such records.

(l) Access to Records. To the extent not inconsistent with this Agreement and
any applicable privacy protection laws or regulations or Privacy Contracts,
access to all employment, personnel and employee benefit matters, including
Employee Records, after the Distribution Date will be provided to members of the
SLM BankCo Group and members of the NewCo Group in accordance with the
Separation Agreement. In addition, notwithstanding anything to the contrary, SLM
BankCo shall be provided reasonable access to those records that are the
property of the NewCo Group necessary for the administration of any plans or
programs on behalf of SLM BankCo Employees after the Distribution Date to the
extent permissible under applicable privacy protection laws or regulations or
Privacy Contracts. SLM BankCo shall also be permitted to retain copies of all
restrictive covenant agreements with any NewCo Employee or Former NewCo Employee
in which any member of the SLM BankCo Group has a valid business interest. In
addition, notwithstanding anything to the contrary, NewCo shall be provided
reasonable access to those records that are the property of the SLM BankCo Group
necessary for the administration of any plans or programs on behalf of NewCo
Employees and Former NewCo Employees after the Distribution Date to the extent
permissible under applicable privacy protection laws or regulations or Privacy
Contracts. NewCo shall also be permitted to retain copies of all restrictive
covenant agreements with any SLM BankCo Employee in which any member of the
NewCo Group has a valid business interest.

(m) Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to information and records regarding
employment, personnel and employee benefit matters, including Employee Records,
SLM BankCo and NewCo shall (and shall cause their respective Subsidiaries to)
comply with all applicable laws,

 

12



--------------------------------------------------------------------------------

regulations, Privacy Contracts and internal policies, and shall indemnify and
hold harmless each other from and against any and all liability, claims,
actions, and damages that arise from a failure (by the indemnifying party or its
affiliates or their respective agents) to so comply with all applicable laws,
regulations, Privacy Contracts and internal policies applicable to such
information and records.

(n) No Access to Computer Systems or Files. No provision of this Agreement shall
give (i) any member of the SLM BankCo Group direct access to the computer
systems or other files, records or databases of any member of the NewCo Group to
access Employee Records or (ii) any member of the NewCo Group direct access to
the computer systems or other files, records or databases of any member of the
SLM BankCo Group to access Employee Records, unless expressly and specifically
permitted by the owner of such systems, files, records or databases.

(o) Relation to Separation Agreement. The provisions of this Section 2.4 shall
be in addition to, and not in derogation of, the provisions of the Separation
Agreement governing Confidential Information, including Section 6.9 of the
Separation Agreement. To the extent of any inconsistency between the provisions
of this Section 2.4 of this Agreement and Section 6.9 of the Separation
Agreement, the provisions of this Section 2.4 shall control.

(p) Confidentiality. Except to the extent otherwise set forth in this Agreement,
all Employee Records shall, in each case, be subject to the confidentiality
provisions of the Separation Agreement and any Privacy Contract or other
applicable agreement and applicable law.

(q) Cooperation. Each Party shall use commercially reasonable efforts to
cooperate to share, retain and maintain data and records that are necessary or
appropriate to further the purposes of this Section 2.4 and for each Party to
administer its respective benefit plans to the extent consistent with this
Agreement and applicable law, and each Party agrees to cooperate as long as is
reasonably necessary to further the purposes of this Section 2.4. Except as
provided under any Ancillary Agreement, no Party shall charge another Party a
fee for such cooperation.

(r) HIPAA Business Associate Agreement. NewCo and SLM BankCo shall enter into a
Business Associate agreement under the Health Insurance Portability and
Accountability Act of 1996, as amended, with respect to the group health plan of
the other Party, in such form as NewCo and SLM BankCo shall mutually agree.

ARTICLE III

EQUITY AND INCENTIVE COMPENSATION PLANS

General Principles.

(a) For the avoidance of doubt, the provisions of this Article III shall not
apply unless the Distribution takes place. The adjustments and replacements of
awards contemplated by this Article III may be made in advance of the
Distribution, but no adjusted or replacement award may be settled or exercised
prior to the Distribution, and if the Distribution does not occur by
December 31, 2014, such adjustments and/or replacements shall be null and void.
Each of SLM BankCo and NewCo shall take any and all reasonable action as shall
be necessary and appropriate to further the provisions of this Article III.

 

13



--------------------------------------------------------------------------------

(b) Where an award granted under one of the SLM BankCo Legacy Equity Plans is
adjusted or replaced in whole or in part by an award under either a SLM BankCo
Legacy Equity Plan or the NewCo New Equity Plan in accordance with the
provisions of this Article III, such award generally shall be on terms which are
in all material respects identical to the terms of the award which it replaces
(including any requirements of continued employment) but subject to any
necessary changes to take into account that (i) an award may relate to NewCo
Common Stock, (ii) the NewCo New Equity Plan is administered by NewCo and the
compensation committee of its board of directors, (iii) if applicable, the
grantee under the award is employed or affiliated with a new employer or plan
sponsor, and (iv) except for Price Targets under a Post-Distribution NewCo
Option or a Post-Distribution SLM BankCo Option, the award is not subject to any
performance conditions. Where an award granted under one of the SLM BankCo
Legacy Equity Plans is adjusted in accordance with the provisions of this
Article III, such award shall otherwise continue to retain the same terms and
conditions of the original award, subject to any necessary changes to take into
account the adjustments required by this Article III.

(c) Following the Distribution Date, a grantee who has outstanding awards under
one or more of the SLM BankCo Legacy Equity Plans and/or replacement awards
under the NewCo New Equity Plan shall be considered to have been employed
continuously by the applicable plan sponsor before the Distribution for purposes
of (1) vesting and (2) determining the date of termination of employment as it
applies to any such award. SLM BankCo will take such action as is necessary such
that NewCo Employees that hold SLM BankCo Equity Awards as of or following the
Distribution Date will not incur a termination of employment as a result of the
Distribution for purposes of such awards. NewCo will take such action as is
necessary such that SLM BankCo Employees that hold NewCo Equity Awards as of or
following the Distribution Date will not incur a termination of employment as a
result of the Distribution for purposes of such awards. Following the
Distribution Date, a grantee who has outstanding awards under one or more of the
SLM BankCo Legacy Equity Plans and/or replacement awards under the NewCo New
Equity Plan shall be considered to be employed by the applicable plan sponsor
only for service with the applicable of SLM BankCo or NewCo whichever is the
employer of the individual as of a time immediately after the Distribution Date.
For the avoidance of doubt, (1) a NewCo Employee or NewCo Director who has a SLM
BankCo Equity Award will continue to vest in such award by reason of service
with NewCo but upon termination of service with NewCo will be treated for
purposes of the SLM BankCo Equity Award as having then terminated service, and
(2) a SLM BankCo Employee or SLM BankCo Director who has a NewCo Equity Award
will continue to vest in such award by reason of service with SLM BankCo but
upon termination of service with SLM BankCo will be treated for purposes of the
NewCo Equity Award as having then terminated service.

(d) No award described in this Article III, whether outstanding or to be issued,
adjusted, substituted or cancelled by reason of or in connection with the
Distribution, shall be adjusted, settled or cancelled or become exercisable if
in the judgment of the administrator of the applicable plan or program such
action would be inconsistent with applicable law, including federal securities
laws. Any period of exercisability will not be extended on account of a period
during which such an award is not exercisable in accordance with the preceding
sentence.

 

14



--------------------------------------------------------------------------------

Restricted Stock.

(e) Each grantee under the SLM BankCo Legacy Equity Plans who holds one or more
SLM BankCo RSAs shall receive in lieu of such award an adjusted award of SLM
BankCo Restricted Stock (an “Adjusted SLM BankCo RSA”) with respect to a number
of shares of SLM BankCo Common Stock equal to a fraction, the numerator of which
is the product of the Pre-Distribution SLM BankCo Share Price and the number of
shares subject to the SLM BankCo RSA and the denominator of which is the
Post-Distribution SLM BankCo Share Price, rounded up to the nearest whole share.
SLM BankCo (or one or more of the SLM BankCo Subsidiaries, as designated by SLM
BankCo) shall be responsible for (i) the satisfaction of all tax reporting and
withholding requirements in respect of the Adjusted SLM BankCo RSAs and
(ii) remitting the appropriate tax or withholding amounts to the appropriate
taxing authorities. Except as provided in the foregoing provisions of this
Section 3.2(a), the Adjusted SLM BankCo RSAs shall be granted on terms which are
in all material respects identical (including with respect to vesting) to the
terms of the SLM BankCo RSAs with respect to which they are granted.

Restricted Stock Units.

(f) Each grantee under the SLM BankCo Legacy Equity Plans who holds one or more
SLM BankCo RSUs granted prior to February 4, 2014, or granted in connection with
awards under the 2013 Management Incentive Plan, except each grantee of awards
set forth on Schedule 3.3(b), shall retain each such SLM BankCo RSU and shall
receive a number of additional restricted stock units with respect to NewCo
Common Stock (the “NewCo RSUs”) equal to the number of shares received by a
stockholder of SLM BankCo Common Stock in connection with the Distribution with
respect to the number of shares of SLM BankCo Common Stock subject to such
grantee’s SLM BankCo RSUs. Except as provided in this Agreement, NewCo RSUs
shall be granted on terms which are in all material respects identical
(including with respect to vesting) to the terms of the SLM BankCo RSUs with
respect to which they are granted.

(g) Each grantee under the SLM BankCo Legacy Equity Plans who holds one or more
SLM BankCo RSUs granted on or after February 4, 2014, (other than SLM BankCo
RSUs granted in connection with awards under the 2013 Management Incentive Plan)
and who will be an SLM BankCo Employee, as well as each grantee of awards set
forth on Schedule 3.3(b), shall receive in substitution for such SLM BankCo RSU
(which shall be cancelled) an adjusted award of restricted stock units with
respect to solely SLM BankCo Common Stock (an “Adjusted SLM BankCo RSU”), with
the number of shares of SLM BankCo Common Stock subject to such Adjusted SLM
BankCo RSU equal to a fraction, the numerator of which is the product of the
Pre-Distribution SLM BankCo Share Price and the number of shares subject to the
SLM BankCo RSU and the denominator of which is the Post-Distribution SLM BankCo
Share Price, rounded up to the nearest whole share. Each grantee under the SLM
BankCo Legacy Equity Plans who holds one or more SLM BankCo RSUs granted on or
after February 4, 2014, (other than SLM BankCo RSUs granted in connection with
awards under the 2013 Management Incentive Plan) and who will not be an SLM
BankCo Employee shall receive in substitution for each such SLM BankCo RSU
(which shall be cancelled) an adjusted award of restricted stock units with
respect to solely NewCo Common Stock (an “Adjusted NewCo RSU”), with the number
of shares of NewCo Common Stock subject to such Adjusted NewCo RSU equal to a
fraction, the numerator of which is the product of the Pre-Distribution SLM
BankCo Share Price and the number of shares subject to the SLM BankCo RSU and
the denominator of which is the Post-Distribution NewCo Share Price, rounded up
to the nearest whole share.

 

15



--------------------------------------------------------------------------------

(h) SLM BankCo (or one or more of the SLM BankCo Subsidiaries, as designated by
SLM BankCo) shall be responsible for (i) the satisfaction of all tax reporting
and withholding requirements in respect of the SLM BankCo RSUs and NewCo RSUs
issued to SLM BankCo Employees and (ii) remitting the appropriate tax or
withholding amounts to the appropriate taxing authorities in the case of SLM
BankCo Employees or ensuring the remittance of the appropriate tax or
withholding amounts to NewCo in the case of NewCo Employees and Former NewCo
Employees that hold SLM BankCo RSUs. NewCo shall be responsible for (i) the
satisfaction of all tax reporting and withholding requirements in respect of the
NewCo RSUs and SLM BankCo RSUs issued to NewCo Employees and Former NewCo
Employees and (ii) remitting the appropriate tax or withholding amounts to the
appropriate taxing authorities in the case of NewCo Employees and Former NewCo
Employees or ensuring the remittance of the appropriate tax or withholding
amounts to SLM BankCo in the case of SLM BankCo Employeeswho hold NewCo RSUs.

Stock Options.

(i) Each grantee under any of the SLM BankCo Legacy Equity Plans who, as of the
Distribution Date, holds one or more SLM BankCo Options (each, a “Legacy SLM
BankCo Option”), shall receive, in substitution for each such Legacy SLM BankCo
Option (which shall be cancelled), both a NewCo Option (a “Post-Distribution
NewCo Option”) with respect to shares of NewCo Common Stock and a SLM BankCo
Option (a “Post-Distribution SLM BankCo Option”) with respect to shares of SLM
BankCo Common Stock. The shares of NewCo Common Stock and SLM BankCo Common
Stock subject to the Post-Distribution NewCo Option and Post-Distribution SLM
BankCo Option, respectively, shall be equal to the number of shares of SLM
BankCo Common Stock subject to the Legacy SLM BankCo Option. The exercise price
of each Post-Distribution SLM BankCo Option and Post-Distribution NewCo Option
shall bear the same ratio to the Post-Distribution SLM BankCo Share Price and
the Post-Distribution NewCo Share Price, respectively, as the exercise price of
the Legacy SLM BankCo Option being replaced bears to the Pre-Distribution SLM
BankCo Share Price. In the case of a Legacy SLM BankCo Option that includes a
Price Target, the Price Targets for the Post-Distribution SLM BankCo Option and
Post-Distribution NewCo Option that are substituted therefor shall be,
respectively, the applicable Post-Distribution SLM BankCo Option Price Target
and Post-Distribution NewCo Option Price Target, with appropriate provisions to
account for periods that overlap the Distribution Date.

(j) SLM BankCo (or one or more of the SLM BankCo Subsidiaries, as designated by
SLM BankCo) shall be responsible for (i) the satisfaction of all tax reporting
and withholding requirements in respect of the exercise of Post-Distribution SLM
BankCo Options and Post-Distribution NewCo Options held by SLM BankCo Employees
and (ii) remitting the appropriate tax or withholding amounts to the appropriate
taxing authorities in the case of SLM BankCo Employees or ensuring the
remittance of the appropriate tax or withholding amounts to NewCo in the case of
NewCo Employees and Former NewCo Employees that receive Post-Distribution SLM
BankCo Options. NewCo shall be responsible for (i) the satisfaction of all tax
reporting and withholding requirements in respect of the exercise of
Post-Distribution NewCo Options and Post-Distribution BankCo Options held by
NewCo Employees and Former NewCo Employees

 

16



--------------------------------------------------------------------------------

and (ii) remitting the appropriate tax or withholding amounts to the appropriate
taxing authorities in the case of NewCo Employees and Former NewCo Employees or
ensuring the remittance of the appropriate tax or withholding amounts to SLM
BankCo in the case of SLM BankCo Employees who receive Post-Distribution NewCo
Options.

(k) Post-Distribution NewCo Options and Post-Distribution SLM BankCo Options
shall not be exercisable until the applicable Registration Statement
Effectiveness Date and may be further restricted as described in Section 3.9.
Except as provided in this Section 3.4, Post-Distribution NewCo Options and
Post-Distribution SLM BankCo Options shall be granted on terms which are in all
material respects identical (including with respect to vesting) to the terms of
the Legacy SLM BankCo Options which they replace.

Performance Stock Units.

(l) Each grantee under any of the SLM BankCo Legacy Equity Plans who, but for
this Section 3.5, would hold, as of the Distribution Date, one or more
performance stock unit awards (each, a “Legacy Performance Stock Unit”) shall
receive on a date prior to the Distribution Date (but subject to the occurrence
of the Distribution Date) and as a replacement award in substitution for each
Legacy Performance Stock Unit (which shall be cancelled, subject to the
occurrence of the Distribution Date), a number of SLM BankCo RSUs equal to the
number of shares of SLM BankCo Common Stock that would vest under the legacy
performance-based award based on the actual performance to the last day of the
most recent calendar quarter ending prior to or coincident with the Distribution
Date (the “Measurement Date”) and the lesser of (i) the target performance
specified for such Legacy Performance Stock Unit, prorated for that portion of
the performance period which will occur after the Measurement Date and
(ii) projected performance for that portion of the performance period which will
occur after the Measurement Date (as determined by the compensation committee of
the Board of Directors of SLM BankCo). SLM BankCo RSUs issued in substitution
for Legacy Performance Stock Unit pursuant to this Section 3.5 shall then be
adjusted pursuant to Section 3.3(a). In the event the Distribution Date does not
occur, the transactions contemplated by this Section 3.5 shall be null and void
and of no effect, and the Legacy Performance Stock Units shall remain
outstanding in accordance with their terms.

Section 16(b) of the Exchange Act; Code Sections 162(m) and 409A.

(m) By approving the adoption of this Agreement and in accordance with the
provisions of Rule 16b-3 under the Exchange Act, the board of directors of SLM
BankCo intends to exempt from the short-swing profit recovery provisions of
Section 16(b) of the Exchange Act all acquisitions from and dispositions to SLM
BankCo of SLM BankCo Equity Awards by directors and executive officers of SLM
BankCo contemplated by this Article III. The board of directors of SLM BankCo
also intends to expressly approve, in respect of all SLM BankCo Equity Awards
granted or issued to directors and executive officers of SLM BankCo in
accordance with this Article III, the use of any method for the payment of an
exercise price and the satisfaction of any applicable tax withholding
(specifically including the actual or constructive tendering of shares of SLM
BankCo Common Stock in payment of an exercise price and the withholding of such
shares from delivery under options in satisfaction of applicable tax withholding
requirements) to the extent such method is permitted under the applicable equity
incentive plan and award agreement.

 

17



--------------------------------------------------------------------------------

(n) By approving the adoption of this Agreement and in accordance with the
provisions of Rule 16b-3 under the Exchange Act, the board of directors of NewCo
intends to exempt from the short-swing profit recovery provisions of
Section 16(b) of the Exchange Act all acquisitions from and dispositions to
NewCo of NewCo Equity Awards by directors and executive officers of NewCo
contemplated by this Article III. The board of directors of NewCo also intends
to expressly approve, in respect of all NewCo Equity Awards granted or issued to
directors and executive officers of NewCo in accordance with this Article III,
the use of any method for the payment of an exercise price and the satisfaction
of any applicable tax withholding (specifically including the actual or
constructive tendering of shares of NewCo Common Stock in payment of an exercise
price and the withholding of such shares from delivery under options in
satisfaction of applicable tax withholding requirements) to the extent such
method is permitted under the applicable equity incentive plan and award
agreement.

(o) Notwithstanding anything in this Agreement to the contrary (including the
treatment of supplemental and deferred compensation plans, outstanding long-term
incentive awards and annual incentive awards as described herein), SLM BankCo
and NewCo agree to negotiate in good faith regarding the need for any treatment
different from that otherwise provided herein to ensure that (i) a federal
income tax deduction for the payment of such supplemental or deferred
compensation or long-term incentive award, annual incentive award or other
compensation is not limited by reason of Code Section 162(m), and (ii) the
treatment of such supplemental or deferred compensation or long-term incentive
award, annual incentive award or other compensation does not cause the
imposition of a tax under Code Section 409A.

Certain Bonus Payments.

(p) Annual incentive bonuses in respect of calendar year 2014, prorated for the
period commencing on January 1, 2014 and ending on the Distribution Date, may be
paid to SLM BankCo Employees and NewCo Employees by SLM BankCo and NewCo,
respectively, in the discretion of the compensation committee of each of SLM
BankCo and NewCo, at the time such bonuses are normally paid in accordance with
the bonus metrics determined by the compensation committee of the board of
directors of Existing SLM (the “2014 Pre-Spin Bonus”). Each employee’s 2014
Pre-Spin Bonus shall be based on actual performance results based on the bonus
metrics set by the compensation committee of the board of directors of Existing
SLM, as such performance is certified by the board of directors of Existing SLM,
for the period commencing on January 1, 2014 and ending on the last day of the
full calendar quarter preceding the Distribution Date.

(q) SLM BankCo shall assume responsibility and liability for payment of 2014
Pre-Spin Bonuses to any SLM BankCo Employee. NewCo shall assume responsibility
and liability for payment of 2014 Pre-Spin Bonuses to all individuals other than
SLM BankCo Employees.

(r) Any other cash bonuses accrued or earned as of the Distribution Date but not
yet paid shall be paid following the Distribution Date by SLM BankCo in the case
of SLM BankCo Employees or by NewCo in the case of NewCo Employees and Former
NewCo Employees at such time and in such amount as is prescribed by the terms of
the applicable bonus arrangement.

 

18



--------------------------------------------------------------------------------

ESPP.

(s) The administrator of the ESPP has taken all actions necessary and
appropriate to suspend payroll deductions for and operation of the ESPP prior to
the Distribution Date. SLM BankCo shall assume the ESPP effective as of the
Distribution Date.

(t) Effective no later than immediately prior to the Distribution Date, NewCo
shall establish the NewCo ESPP, which plan shall be approved by SLM BankCo in
its capacity as the sole stockholder of NewCo prior to the Distribution Date.

Section 3.2 Registration Statements; Blackouts

(a) Before the Distribution Date or as soon as reasonably practicable thereafter
and subject to compliance with applicable law, NewCo shall prepare and file with
the SEC a registration statement on Form S–8 (or, if NewCo is not eligible to
use Form S-8, another appropriate form for which NewCo is eligible) registering
under the Securities Act the offer and sale of a number of shares of NewCo
Common Stock equal to not less than the aggregate number of shares subject to
all NewCo Equity Awards to be issued to the NewCo Employees and Former NewCo
Employees in accordance with this Article III. NewCo shall use commercially
reasonable efforts to cause such registration statement to be kept effective
(and the prospectus or prospectuses forming a part thereof to be kept current to
the extent required by the Securities Act) for so long as any of such NewCo
Equity Awards remain outstanding.

(b) Before the Distribution Date or as soon as reasonably practicable thereafter
and subject to compliance with applicable law, SLM BankCo shall prepare and file
with the SEC a registration statement on Form S–8 (or, if SLM BankCo is not
eligible to use Form S-8, another appropriate form for which SLM BankCo is
eligible) registering under the Securities Act the offer and sale of a number of
shares of SLM BankCo Common Stock equal to not less than the aggregate number of
shares subject to all SLM BankCo Equity Awards to be issued to SLM BankCo
Employees in accordance with this Article III. NewCo shall use commercially
reasonable efforts to cause such registration statement to be kept effective
(and the prospectus or prospectuses forming a part thereof to be kept current to
the extent required by the Securities Act) for so long as any of such SLM BankCo
Equity Awards remain outstanding.

(c) Each of NewCo and SLM BankCo covenants and agrees to use its commercially
reasonable efforts to timely effect the adjustments and issuances of equity
awards contemplated by this Article III, but acknowledges that such adjustments
and issuances are subject to possible delays due to administrative issues and in
order to comply with the requirements of applicable law and NASDAQ listing
rules.

(d) The Parties acknowledge that the exercise and settlement of equity-based
awards may be subject to blackout periods as necessary to comply with applicable
law, and the Parties agree to use commercially reasonable efforts to cooperate
in complying with such requirements.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

General Principles.

(a) Each member of the SLM BankCo Group and each member of the NewCo Group shall
take any and all reasonable action as shall be necessary or appropriate so that
active participation in the SLM BankCo Thrift Plan, SLM BankCo Welfare Plans and
SLM BankCo Benefit Arrangements by all NewCo Employees and Former NewCo
Employees shall terminate in connection with the Distribution as and when
provided under this Agreement (or if not specifically provided under this
Agreement, as of the Effective Time), and each member of the NewCo Group shall
cease to be a participating employer under the terms of the SLM BankCo Thrift
Plan, SLM BankCo Welfare Plans and SLM BankCo Benefit Arrangements as of such
time.

(b) Each member of the NewCo Group and each member of the SLM BankCo Group shall
take any and all reasonable action as shall be necessary or appropriate so that
active participation in the NewCo Thrift Plan, NewCo Welfare Plans and NewCo
Benefit Arrangements by all SLM BankCo Employees shall terminate in connection
with the Distribution as and when provided under this Agreement (or if not
specifically provided under this Agreement, as of the Effective Time), and each
member of the SLM BankCo Group shall cease to be a participating employer under
the terms of the NewCo Thrift Plan, NewCo Welfare Plans and NewCo Benefit
Arrangements as of such time.

(c) Except as otherwise provided in this Agreement, (i) one or more members of
the NewCo Group (as designated by NewCo) shall continue to be responsible for or
assume, effective as of the Distribution Date, all employee benefits liabilities
for NewCo Employees and Former NewCo Employees, and the assets relating to such
employee benefits for NewCo Employees and Former NewCo Employees shall be
transferred to or continue to be held by one or more members of the NewCo Group
(as designated by NewCo) and (ii) and one or more members of the SLM BankCo
Group (as designated by SLM BankCo) shall continue to be responsible for or
assume all employee benefits liabilities for SLM BankCo Employees and the assets
relating to such employee benefits for SLM BankCo Employees shall be transferred
to or continue to be held by one or more members of the SLM BankCo Group (as
designated by SLM BankCo).

(d) Except as otherwise provided in this Agreement, effective as of the day
after the Distribution Date, one or more members of the NewCo Group (as
determined by NewCo) shall assume or continue the sponsorship of, and no member
of the SLM BankCo Group shall have any further liability for or under, the
following agreements, obligations and liabilities, and NewCo shall indemnify
each member of the SLM BankCo Group, and the officers, directors, and employees
of each member of the SLM BankCo Group, and hold them harmless with respect to
such agreements, obligations or liabilities:

(i) any and all individual employment agreements entered into between any member
of the SLM BankCo Group and any NewCo Employee or Former NewCo Employee;

 

20



--------------------------------------------------------------------------------

(ii) any and all service agreements entered into between any member of the SLM
BankCo Group and any individual who is an independent contractor providing
services primarily for the business activities of the NewCo Group;

(iii) any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), commissions and bonuses payable to any NewCo
Employees or Former NewCo Employees after the Distribution Date, without regard
to when such wages, salaries, incentive compensation, commissions and bonuses
are or may have been earned;

(iv) any and all moving expenses and obligations related to relocation,
repatriation, transfers or similar items incurred by or owed to any NewCo
Employees or Former NewCo Employees, whether or not accrued as of the
Distribution Date (other than such expenses and obligations incurred by SLM
BankCo on or prior to the Distribution Date as a result of which there is an
existing liability as of the Distribution Date, all of which shall remain SLM
BankCo’s obligation);

(v) any and all immigration-related, visa, work application or similar rights,
obligations and liabilities related to any NewCo Employees or Former NewCo
Employees; and

(vi) any and all liabilities and obligations whatsoever with respect to claims
made by or with respect to any NewCo Employees or Former NewCo Employees in
connection with any employee benefit plan, program or policy not otherwise
retained or assumed by any member of the SLM BankCo Group pursuant to this
Agreement, including such liabilities relating to actions or omissions of or by
any member of the NewCo Group or any officer, director, employee or agent
thereof on or prior to the Distribution Date.

(e) Except as otherwise provided in this Agreement, effective as of the
Effective Time, no member of the NewCo Group shall have any further liability
for, and SLM BankCo shall indemnify each member of the NewCo Group, and the
officers, directors, and employees of each member of the NewCo Group, and hold
them harmless with respect to any and all liabilities and obligations whatsoever
with respect to, claims made by or with respect to any SLM BankCo Employees in
connection with any employee benefit plan, program or policy not otherwise
retained or assumed by any member of the NewCo Group pursuant to this Agreement,
including such liabilities relating to actions or omissions of or by any member
of the SLM BankCo Group or any officer, director, employee or agent thereof on
or prior to the Distribution Date.

Sponsorship and/or Establishment of NewCo Plans. Except as otherwise provided in
this Agreement, sponsorship of benefit plans that cover solely NewCo Employees
and Former NewCo Employees shall become effective not later than as of the
Effective Time by a member of the NewCo Group, and to the extent necessary to
achieve such sponsorship, each member of the SLM BankCo Group and each member of
the NewCo Group shall take appropriate action, including transfer of sponsorship
of each such plan. SLM BankCo Welfare Plans in which both (i) SLM BankCo
Employees and (ii) NewCo Employees or Former NewCo Employees participate shall
be divided into two separate plans, with one covering SLM BankCo Employees
sponsored by a member of the SLM BankCo Group, and the other covering NewCo
Employees and Former NewCo Employees sponsored by a member of the NewCo Group.

 

21



--------------------------------------------------------------------------------

Service Credit.

(f) Service for Eligibility and Vesting Purposes. Except as otherwise provided
in this Agreement, for purposes of eligibility and vesting under the NewCo
Thrift Plan, NewCo Welfare Plans and NewCo Benefit Arrangements, NewCo shall,
and shall cause each member of the NewCo Group to, credit each NewCo Employee
and Former NewCo Employee with service for any period of employment with any
member of the SLM BankCo Group on or prior to the Distribution Date to the same
extent such service would be credited if it had been performed for a member of
the NewCo Group. Except as otherwise provided in this Agreement, for purposes of
eligibility and vesting under the SLM BankCo Thrift Plan, SLM BankCo Welfare
Plans and SLM BankCo Benefit Arrangements, SLM BankCo shall, and shall cause
each member of the SLM BankCo Group to, credit each SLM BankCo Employee and
Former SLM BankCo Employee with service for any period of employment with any
member of the NewCo Group on or prior to the Distribution Date to the same
extent such service would be credited if it had been performed for a member of
the SLM BankCo Group.

(g) Service for Benefit Purposes. Except as otherwise provided in this
Agreement, (i) for purposes of benefit levels and accruals and benefit
commencement entitlements under the NewCo Thrift Plan, NewCo Welfare Plans and
NewCo Benefit Arrangements, NewCo shall, and shall cause each member of the
NewCo Group to, credit each NewCo Employee and Former NewCo Employee with
service for any period of employment with any member of the SLM BankCo Group on
or prior to the Distribution Date to the same extent that such service is taken
into account pursuant to the terms of the SLM BankCo Thrift Plan and SLM BankCo
Welfare Plans, and (ii) for purposes of benefit commencement entitlements under
the SLM BankCo Thrift Plan, SLM BankCo Welfare Plans and SLM BankCo Benefit
Arrangements, SLM BankCo shall, and shall cause each member of the SLM BankCo
Group to, credit each SLM BankCo Employee with service for any period of
employment with any member of the NewCo Group on or prior to the Distribution
Date to the same extent such service would be credited if it had been performed
for a member of the SLM BankCo Group.

(h) Evidence of Prior Service. Notwithstanding anything to the contrary, but
subject to applicable law, upon reasonable request by SLM BankCo or NewCo to the
other, the first Party will provide to the other Party copies of any records
available to the first Party to document the service, plan participation and
membership of an Employee and cooperate with the first Party to resolve any
discrepancies or obtain any missing data for purposes of determining benefit
eligibility, participation, vesting and calculation of benefits with respect to
such Employee.

(i) Post-Distribution Transfers. In the event, following the Distribution Date,
a NewCo Employee leaves the employ of the NewCo Group to become an employee of
the SLM BankCo Group, such NewCo Employee will experience a separation from
service, severance from employment and termination of employment, as applicable,
for purposes of the NewCo Thrift Plan, NewCo Welfare Plans and any other
compensatory plan or arrangement maintained by the NewCo Group. In the event,
following the Distribution Date, a SLM BankCo Employee leaves the employ of the
SLM BankCo Group to become an employee of the NewCo Group, such BankCo Employee
will experience a separation from service, severance from employment and
termination of employment, as applicable, for purposes of the SLM BankCo Thrift
Plan, SLM BankCo Welfare Plans and any other compensatory plan or arrangement
maintained by the SLM BankCo Group.

 

22



--------------------------------------------------------------------------------

Plan Administration.

(j) Transition Services. The Parties acknowledge that the SLM BankCo Group or
the NewCo Group may provide administrative services for certain of the other
Party’s benefit programs for a transitional period under the terms of an
applicable transition services agreement. The Parties agree to enter into a
business associate agreement (if required by applicable health information
privacy laws) in connection with such transition services agreement.

(k) Administration. NewCo shall use its reasonable best efforts to, and shall
cause each member of the NewCo Group to use its reasonable best efforts to,
administer its benefit plans in a manner that does not jeopardize the
tax-favored status of the tax-favored benefit plans maintained by any member of
the SLM BankCo Group. SLM BankCo shall use its reasonable best efforts to, and
shall cause each member of the SLM BankCo Group to use its reasonable best
efforts to, administer its benefit plans in a manner that does not jeopardize
the tax-favored status of the tax-favored benefit plans maintained by any member
of the NewCo Group.

(l) Participant Elections and Beneficiary Designations. All participant
elections and beneficiary designations made under any plan sponsored by a member
of the SLM BankCo Group prior to the effective date as of which assets or
liabilities relating to that plan are transferred or allocated to a member of
the NewCo Group shall continue in effect under any plan maintained by any member
of the NewCo Group to which liabilities are transferred or allocated pursuant to
this Agreement until such time as any applicable participant changes his
elections or beneficiary designations in accordance with the procedures of the
relevant plan, as the case may be, including deferral, investment, and payment
form elections, dividend elections, coverage options and levels, beneficiary
designations and the rights of alternate payees under qualified domestic
relations orders.

ARTICLE V

COLI POLICIES

COLI. Notwithstanding any other provision of the Agreement, on or prior to the
Distribution Date, a member of the NewCo Group shall assume (or retain, as
applicable) sponsorship and responsibility for that certain trust established in
connection with the Sallie Mae Deferred Compensation Plan for Key Employees (the
“SLM BankCo Rabbi Trust”), and the company-owned life insurance policies, which
were adopted in connection with a deferred compensation arrangement but not held
in the SLM BankCo Rabbi Trust shall be transferred to (or, as applicable,
retained by) a member of the NewCo Group.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

THRIFT PLANS

General Principles. Effective as of a date on or prior to the Distribution Date,
NewCo will establish and adopt a qualified employee cash or deferred arrangement
under Code Section 401(k) (the “NewCo Thrift Plan”) intended to be qualified
under Code Section 401(a) and containing provisions that provide, among other
things, (i) benefits for each NewCo Employee and Former NewCo Employee who was a
participant (or former participant with a remaining account balance) in the SLM
BankCo Thrift Plan as of the date immediately prior to the establishment of the
NewCo Thrift Plan (and each beneficiary and alternate payee of such person) (the
“NewCo Thrift Plan Beneficiaries”) identical (except as provided in this Article
VI) to those in effect for the NewCo Thrift Plan Beneficiaries under the SLM
BankCo Thrift Plan as of the date of transfer of assets and liabilities with
respect to such plan (as described below), and (ii) SLM BankCo Employees (and
each beneficiary or alternate payee of such person) (the “SLM BankCo Thrift Plan
Beneficiaries”) with participant account balances reflecting shares of NewCo
Common Stock received in the Distribution. Each NewCo Employee who was an active
participant in the SLM BankCo Thrift Plan as of the date immediately prior to
the establishment of the NewCo Thrift Plan shall participate in the NewCo Thrift
Plan effective from and after its establishment. NewCo Employees and Former
NewCo Employees shall not make or receive additional contributions under the SLM
BankCo Thrift Plan after the effective date of the NewCo Thrift Plan, unless any
such NewCo Employee or Former NewCo Employee shall become employed by any member
of the SLM BankCo Group after such date and such member participates in the SLM
BankCo Thrift Plan. A SLM BankCo Employee shall not participate in the NewCo
Thrift Plan unless any such SLM BankCo Employee shall become employed by any
member of the NewCo Group after the effective date of the NewCo Thrift Plan and
such member participates in the NewCo Thrift Plan. The interest of each NewCo
Thrift Plan Beneficiary in the SLM BankCo Thrift Plan attributable to employer
matching contributions and employer core contributions as of the Distribution
Date (which shall be limited to the amounts invested in the SLM BankCo Common
Stock fund) shall be 100% vested on the Distribution Date. The interest of each
SLM BankCo Thrift Plan Beneficiary in the NewCo Thrift Plan attributable to
employer matching contributions and employer core contributions as of the
Distribution Date (which shall be limited to the amounts invested in the NewCo
Common Stock fund) shall be 100% vested on the Distribution Date. The
participating employers in each of the NewCo Thrift Plan and SLM BankCo Thrift
Plan as of the Effective Time are described in Schedule 6.1.

Treatment of SLM BankCo Common Stock and NewCo Common Stock.

(a) NewCo Common Stock Fund. The NewCo Thrift Plan will provide as of the
Distribution Date: (i) for the establishment of a NewCo Common Stock fund;
(ii) that such NewCo Common Stock fund shall receive and hold all shares of
NewCo Common Stock to be distributed in the Distribution on behalf of NewCo
Thrift Plan Beneficiaries and SLM BankCo Thrift Plan Beneficiaries; (iii) that,
following the Distribution Date, contributions made by or on behalf of NewCo
Thrift Plan Beneficiaries may be allocated to the NewCo Common Stock fund;
(iv) that the SLM BankCo Thrift Plan Beneficiaries will be prohibited from
increasing their holdings in the NewCo Common Stock fund; (v) that the SLM
BankCo Thrift Plan Beneficiaries

 

24



--------------------------------------------------------------------------------

may elect to liquidate their holdings in the NewCo Common Stock fund and invest
those monies in any other investment fund offered under the NewCo Thrift Plan;
and (vi) that the SLM BankCo Thrift Plan Beneficiaries may elect to receive
their holdings in the NewCo Thrift Plan in accordance with the distribution
options provided under such plan to terminated employees. Additionally, NewCo
shall cause the NewCo Thrift Plan to provide that the SLM BankCo Thrift Plan
Beneficiaries shall participate in the NewCo Thrift Plan in respect of their
accounts thereunder; provided, however, NewCo may in its discretion provide that
the NewCo Common Stock fund shall no longer be offered as an investment
alternative under the NewCo Thrift Plan.

(b) SLM BankCo Common Stock Fund. SLM BankCo shall amend the SLM BankCo Thrift
Plan, on or prior to the Distribution Date, to provide that, following the
Distribution: (i) the SLM BankCo Common Stock fund will hold the assets of the
accounts of the NewCo Thrift Plan Beneficiaries invested in the SLM BankCo
Common Stock fund; (ii) the NewCo Thrift Plan Beneficiaries will be prohibited
from increasing their holdings in the SLM BankCo Common Stock fund; (iii) the
NewCo Thrift Plan Beneficiaries may elect to liquidate their holdings in the SLM
BankCo Common Stock fund and invest those monies in any other investment fund
offered under the SLM BankCo Thrift Plan; and (iv) the NewCo Thrift Plan
Beneficiaries may elect to receive their holdings in the SLM BankCo Thrift Plan
in accordance with the distribution options available under such plan to
terminated employees. SLM BankCo shall cause the SLM BankCo Thrift Plan to
provide that NewCo Thrift Plan Beneficiaries shall participate in the SLM BankCo
Thrift Plan in respect of their accounts thereunder; provided, however, SLM
BankCo may in its discretion provide that the SLM BankCo Common Stock fund shall
no longer be offered as an investment alternative under the SLM BankCo Thrift
Plan.

(c) Transfer of Accounts. Effective as soon as practicable following the
Distribution Date, SLM BankCo shall cause to be transferred from the trust under
the SLM BankCo Thrift Plan to the trust under the NewCo Thrift Plan the
aggregate amount that is credited to the accounts of the NewCo Thrift Plan
Beneficiaries as of such date. The transfer shall, to the extent reasonably
possible, be an in-kind transfer, subject to the reasonable consent of the
trustee of the NewCo Thrift Plan trust and shall include the transfer of the
aggregate assets held in the accounts relating to each NewCo Thrift Plan
Beneficiary under the SLM BankCo Thrift Plan and any participant loan notes held
under such plans. SLM BankCo shall cause the SLM BankCo Thrift Plan to allocate
to the NewCo Thrift Plan a proportionate share of any forfeiture account under
the SLM BankCo Thrift Plan.

Supplemental 401(k) Plan. Effective prior to the Distribution Date, a member of
the SLM BankCo Group shall assume responsibility for the Sallie Mae Supplemental
401(k) Savings Plan (the “Supplemental 401(k) Plan”), and a mirror plan (the
“NewCo Supplemental 401(k) Plan”) will be established by a member of the NewCo
Group. As of the Effective Time, the NewCo Supplemental 401(k) Plan will assume
all liability under the Supplemental 401(k) Plan for benefits to NewCo Employees
and Former NewCo Employees, including any notional investment accounts deemed
invested in NewCo Common Stock or SLM BankCo Common Stock. The NewCo
Supplemental 401(k) Plan will continue to honor any deferral elections and
payment timing provisions in effect under the Supplemental 401(k) Plan for NewCo
Employees and Former NewCo Employees.

 

25



--------------------------------------------------------------------------------

Deferred Compensation Plans. Effective prior to the Distribution Date, a member
of the NewCo Group shall assume responsibility for the Sallie Mae Deferred
Compensation Plan for Key Employees and the SLM Corporation Deferred
Compensation Plan for Directors (collectively, the “Deferred Compensation
Plans”), and mirror plans (the “SLM BankCo Deferred Compensation Plans”) will be
established by a member of the SLM BankCo Group. As of the Effective Time, the
SLM BankCo Deferred Compensation Plans will assume all liability under the
Deferred Compensation Plans for benefits to SLM BankCo Employees and SLM BankCo
Directors, including any notional investment accounts deemed invested in SLM
BankCo Common Stock or NewCo Common Stock. The SLM BankCo Deferred Compensation
Plan will continue to honor any deferral elections and payment timing provisions
in effect under the Deferred Compensation Plan for SLM BankCo Employees and SLM
BankCo Directors.

ARTICLE VII

WELFARE PLANS

Establishment of NewCo Welfare Plans. Except as provided below, the members of
the NewCo Group who had previously adopted a SLM BankCo Welfare Plan and were
participating employers therein (“Participating NewCo Employers”) will, as of
not later than the day following the Distribution Date, withdraw from such
participation, and, effective as of the day following the Distribution Date, one
or more of the Participating NewCo Employers will assume sponsorship, under
newly established welfare plans, of the coverage and benefits which were offered
under such plans to the NewCo Employees and the Former NewCo Employees (and
their eligible spouses and dependents as the case may be) of the Participating
NewCo Employers (collectively, the “NewCo Welfare Plan Participants”). Such
coverage and benefits shall then be provided to the NewCo Welfare Plan
Participants on an uninterrupted basis under the newly established NewCo Welfare
Plans which shall contain substantially the same benefit provisions as in effect
under the corresponding SLM BankCo Welfare Plan immediately prior to the
Effective Time. Except as provided below, effective as of the Effective Time,
liabilities relating to the NewCo Welfare Plan Participants shall be spun off
from each SLM BankCo Welfare Plan and allocated to the corresponding new NewCo
Welfare Plan. The participating employers in each of the NewCo Welfare Plan and
SLM BankCo Welfare Plan as of the Effective Time are described in Schedule 6.1.

As a result of withdrawal from participation in the SLM BankCo Welfare Plans by
the Participating NewCo Employers, the NewCo Welfare Plan Participants ceased to
be eligible for coverage under the SLM BankCo Welfare Plans as of the Effective
Time. NewCo Welfare Plan Participants shall not participate in any SLM BankCo
Welfare Plans after the Distribution Date, unless they shall become employed
after such date by any member of the SLM BankCo Group that participates in such
plans and meet the terms and conditions of participation thereunder. SLM BankCo
Employees shall not participate in any NewCo Welfare Plans, unless they shall
become employed after the Distribution Date by any member of the NewCo Group
that participates in such plans and meet the terms and conditions of
participation thereunder.

 

26



--------------------------------------------------------------------------------

Transitional Matters Under NewCo Welfare Plans.

(a) Treatment of Claims Incurred.

(i) Self-Insured Benefits. NewCo will assume and be responsible for the funding
of payment for any unpaid covered claim and eligible expense:

(A) incurred by any NewCo Welfare Plan Participant prior to the Effective Time
under a SLM BankCo Welfare Plan that is not described in section 7.2(a)(ii)
below, to the extent such participant has coverage under such plan as, or
through, an employee or former employee of a Participating NewCo Employer on the
date such claim or expense is incurred; or

(B) incurred by any NewCo Employee or Former NewCo Employee prior to the
Effective Time under a SLM BankCo Benefit Arrangement that is not described in
section 7.2(a)(ii) below.

No member of the SLM BankCo Group shall be responsible for any liability with
respect to any such claims or expenses.

(ii) Insured Benefits. With respect to benefits that, on or prior to the
Distribution Date, were provided for under the SLM BankCo Welfare Plans through
the purchase of insurance, SLM BankCo shall cause the SLM BankCo Welfare Plans
to fully perform, pay and discharge all claims of NewCo Welfare Plan
Participants that were incurred prior to the Distribution Date.

(iii) Claims Incurred. For purposes of this Section 7.2(a), a claim or liability
is deemed to be incurred (A) with respect to medical, dental, vision and/or
prescription drug benefits, upon the rendering of health services giving rise to
such claim or liability; (B) with respect to life insurance, accidental death
and dismemberment and business travel accident insurance, upon the occurrence of
the event giving rise to such claim or liability; (C) with respect to long-term
disability benefits, upon the date of an individual’s disability, as determined
by the disability benefit insurance carrier or claim administrator, giving rise
to such claim or liability; and (D) with respect to a period of continuous
hospitalization, upon the date of admission to the hospital, unless otherwise
provided under the terms of the applicable SLM BankCo Welfare Plan or SLM BankCo
Benefit Arrangement.

(b) Credit for Deductibles and Other Limits. With respect to each NewCo Welfare
Plan Participant, the NewCo Welfare Plans will give credit in plan year 2014 for
any amount paid, number of services obtained or visits provided under the
comparable type SLM BankCo Welfare Plan by such NewCo Welfare Plan Participant
in plan year 2014 toward deductibles, out-of-pocket maximums, limits on number
of services or visits, or other similar limitations to the extent such amounts
are taken into account under the comparable type SLM BankCo Welfare Plan. For
purposes of any life-time maximum benefit limit payable to a NewCo Welfare Plan
Participant under any NewCo Welfare Plan, the NewCo Welfare Plans will recognize
any expenses paid or reimbursed by a SLM BankCo Welfare Plan with respect to
such participant on or prior to the Distribution Date to the same extent such
expense payments or reimbursements would be recognized in respect of an active
plan participant under that SLM BankCo Welfare Plan.

 

27



--------------------------------------------------------------------------------

(c) COBRA. Effective as of the Effective Time, NewCo has assumed and will
satisfy all requirements under COBRA with respect to all NewCo Employees and
Former NewCo Employees and their qualified beneficiaries, including for
individuals who are already receiving benefits as of such date under COBRA.

(d) Long-Term Care Insurance. Effective as of the Effective Time, any long-term
care arrangements provided under a SLM BankCo Benefits Arrangement will be
terminated, and NewCo shall assume responsibility for any employer obligations
associated with long-term care coverage provided under a SLM BankCo Benefits
Arrangement.

Continuity of Benefits, Benefit Elections and Beneficiary Designations.

(e) Benefit Elections and Designations. As of the Distribution Date (or such
other date provided for under subsection 7.3(b)), NewCo has caused the NewCo
Welfare Plans to recognize and give effect to all elections and designations
(including all coverage and contribution elections and beneficiary designations)
made by each NewCo Welfare Plan Participant under, or with respect to, the
corresponding SLM BankCo Welfare Plan for plan year 2014.

(f) Additional Details Regarding Reimbursement Accounts. To the extent any NewCo
Welfare Plan provides or constitutes a health care flexible spending account,
dependent care flexible spending account, or health reimbursement arrangement
(each a “NewCo Reimbursement Account”), such NewCo Welfare Plan shall be deemed
effective as of January 1, 2014 rather than the Effective Time. It is the
intention of the Parties that all activity under a NewCo Welfare Plan
Participant’s flexible spending account or health reimbursement arrangement with
SLM BankCo for plan year 2014 be treated instead as activity under the
corresponding NewCo Reimbursement Account. Accordingly, (i) any period of
participation by a NewCo Welfare Plan Participant in a SLM BankCo flexible
spending account or health reimbursement arrangement during plan year 2014 (the
“Participation Period”) will be deemed a period when the NewCo Welfare Plan
Participant participated in the corresponding NewCo Reimbursement Account;
(ii) all expenses incurred during a Participation Period will be deemed incurred
while the participant’s coverage was in effect under the corresponding NewCo
Reimbursement Account; and (iii) all elections and reimbursements made with
respect to a Participation Period under a SLM BankCo flexible spending account
or health reimbursement arrangement will be deemed to have been made with
respect to the corresponding NewCo Reimbursement Account. As soon as practicable
following the Effective Time, BankCo will transfer to NewCo the amount of
employee contributions to healthcare flexible spending accounts, dependent care
flexible spending accounts, and health reimbursement arrangements collected on
behalf of NewCo Welfare Plan Participants as of the Effective Time, less the
amount of account benefits paid on behalf of NewCo Welfare Plan Participants as
of the Effective Time (and if the amount of account benefits paid on behalf of
NewCo Welfare Plan Participants as of the Effective Time exceeds the amount of
contributions collected from NewCo Welfare Plan Participants, NewCo shall make a
payment to BankCo in amount equal to such deficit).

 

28



--------------------------------------------------------------------------------

(g) Employer Non-elective Contributions. As of the Distribution Date, NewCo has
caused any NewCo Welfare Plan that constitutes a cafeteria plan under
Section 125 of the Code to recognize and give effect to all non-elective
employer contributions payable and paid toward coverage of a NewCo Welfare Plan
Participant under the corresponding SLM BankCo Welfare Plan that is a cafeteria
plan under Section 125 of the Code for the applicable cafeteria plan year.

Insurance Contracts. To the extent any SLM BankCo Welfare Plan is funded through
the purchase of an insurance contract or is subject to any stop loss contract,
SLM BankCo and NewCo will cooperate and use their commercially reasonable
efforts to replicate such insurance contracts (except to the extent changes are
required under applicable state insurance laws) and to maintain any pricing
discounts or other preferential terms for both SLM BankCo and NewCo for a
reasonable term. Neither Party shall be liable for failure to obtain such
pricing discounts or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges or administrative fees
that such Party may incur pursuant to this Section 7.4.

Third-Party Vendors. Except as provided below, to the extent any SLM BankCo
Welfare Plan is administered by a third-party vendor, SLM BankCo and NewCo will
cooperate and use their commercially reasonable efforts to replicate any
contract with such third-party vendor and to maintain any pricing discounts or
other preferential terms for both SLM BankCo and NewCo for a reasonable term.
Neither Party shall be liable for failure to obtain such pricing discounts or
other preferential terms for the other Party. Each Party shall be responsible
for any additional premiums, charges or administrative fees that such Party may
incur pursuant to this Section 7.5.

Claims Experience. Notwithstanding the foregoing, SLM BankCo and NewCo shall use
commercially reasonable efforts to ensure that any claims experience under the
SLM BankCo Welfare Plans attributable to NewCo Welfare Beneficiaries shall be
available to the NewCo Welfare Plans, to the extent permitted by any applicable
privacy protection laws or regulations or Privacy Contracts.

ARTICLE VIII

BENEFIT ARRANGEMENTS

Except as otherwise provided under this Agreement, effective as of the
Distribution Date, NewCo Employees and Former NewCo Employees are no longer
eligible to participate in any SLM BankCo Benefit Arrangement.

ARTICLE IX

WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

Workers’ Compensation. Effective as of the Distribution Date, NewCo shall have
(and, to the extent it has not previously had such obligations, assume) the
obligations for all claims and liabilities relating to workers’ compensation
benefits for all NewCo Employees and Former NewCo Employees. Effective as of the
Distribution Date, SLM BankCo shall have (and, to the extent it has not
previously had such obligations, assume) the obligations for all claims and
liabilities relating to workers’ compensation benefits for all SLM BankCo
Employees. NewCo and SLM BankCo shall use commercially reasonable efforts to
provide that workers’ compensation insurance costs are not adversely affected
for either of them by reason of the Distribution.

 

29



--------------------------------------------------------------------------------

Unemployment Compensation. Effective as of the Distribution Date, NewCo shall
have (and, to the extent it has not previously had such obligations, assume) the
obligations for all claims and liabilities relating to unemployment compensation
benefits for all NewCo Employees and Former NewCo Employees. NewCo shall use
commercially reasonable efforts to provide that unemployment insurance costs are
not adversely affected by reason of the Distribution.

ARTICLE X

RETENTION, SEVERANCE AND OTHER MATTERS

Retention Agreements.

(a) NewCo Obligations. Effective as of the Distribution Date, NewCo hereby
assumes Existing SLM’s rights and obligations arising under any retention
agreements other than those described in Schedule 10.1(b) and agrees to honor
the terms and conditions of those agreements applicable to NewCo as a successor
under the terms of such agreements. Except for NewCo’s assumption of the
retention agreements as described above, the terms of the retention agreements
shall in all other respects be unaffected.

(b) SLM BankCo Obligations. SLM BankCo shall continue to be responsible for and
remain obligated under the retention agreements described in Schedule 10.1(b)
and agrees to honor the terms and conditions of those agreements.

(c) Additional Obligations. NewCo and SLM BankCo shall each be solely
responsible for any other retention arrangements entered into by any member of
the NewCo Group or any member of the SLM BankCo Group, respectively, and that
are not otherwise allocated by this Agreement to a member of either the SLM
BankCo Group or the NewCo Group.

Severance.

(d) Except as otherwise provided in this Agreement, immediately following the
Distribution, SLM BankCo shall have no liability or obligation under any SLM
BankCo severance plan or policy with respect to NewCo Employees or Former NewCo
Employees. NewCo shall be responsible for paying severance benefits, in
accordance with a severance plan or policy that it may establish in its
discretion, to individuals who transfer from employment with a member of the SLM
BankCo Group to employment with a member of the NewCo Group in connection with
the Distribution and who are involuntarily terminated following the Distribution
Date.

(e) Except as otherwise provided in this Agreement, effective after the
Distribution Date, NewCo shall assume and shall be responsible for administering
all payments and benefits under the applicable SLM BankCo severance policies or
any termination agreements with Former NewCo Employees whose employment
terminated prior to the Distribution Date for an eligible reason under such
policies or in accordance with such agreements.

 

30



--------------------------------------------------------------------------------

Accrued Time Off. NewCo shall recognize and assume all liability for all
vacation, holiday, sick leave, flex days, personal days and paid-time off with
respect to NewCo Employees accrued prior to the Distribution Date, and NewCo
shall credit each NewCo Employee with such accrual.

Leaves of Absence. Employees of the Group on approved leave of absence as of the
time immediately prior to the Distribution Date will be allocated to and
assigned to be an employee of either the NewCo Group or the BankCo Group as of
the Effective Time. NewCo will continue to apply the appropriate leave of
absence policies applicable to inactive NewCo Employees who are on an approved
leave of absence as of the Distribution Date and the terms of any such leave
policy for such employees shall be honored by NewCo. Leaves of absence taken by
NewCo Employees prior to the Distribution Date shall be deemed to have been
taken as employees of a member of the NewCo Group.

Director Programs. SLM BankCo shall retain responsibility for the payment of any
fees payable in respect of service on the SLM BankCo board of directors that are
payable but not yet paid as of the Distribution Date, and NewCo shall not have
any responsibility for any such payments.

Restrictive Covenants in Employment and Other Agreements.

(f) To the fullest extent permitted by the agreements described in this
Section 10.6(a) and applicable law, SLM BankCo shall assign, or cause any member
of the SLM BankCo Group to assign, to NewCo or a member of the NewCo Group, as
designated by NewCo, all agreements containing restrictive covenants (including
confidentiality and non-competition provisions) between a member of the SLM
BankCo Group and a NewCo Employee or Former NewCo Employee, with such assignment
effective as of the Effective Time. To the extent that assignment of such
agreements is not permitted, effective as of the Effective Time, each member of
the NewCo Group shall be considered to be a successor to each member of the SLM
BankCo Group for purposes of, and a third-party beneficiary with respect to, all
agreements containing restrictive covenants (including confidentiality and
non-competition provisions) between a member of the SLM BankCo Group and a NewCo
Employee or Former NewCo Employee whom NewCo reasonably determines has
substantial knowledge of the business activities of the NewCo Group, such that
each member of the NewCo Group shall enjoy all the rights and benefits under
such agreements (including rights and benefits as a third-party beneficiary),
with respect to the business operations of the NewCo Group; provided, however,
that in no event shall SLM BankCo be permitted to enforce such restrictive
covenant agreements against NewCo Employees or Former NewCo Employees for action
taken in their capacity as employees of a member of the NewCo Group.

(g) To the fullest extent permitted by the agreements described in this
Section 10.6(b) and applicable law, NewCo shall assign, or cause any member of
the NewCo Group to assign, to SLM BankCo or a member of the SLM BankCo Group, as
designated by SLM BankCo, all agreements containing restrictive covenants
(including confidentiality and non-competition provisions) between a member of
the NewCo Group and a SLM BankCo Employee, with such assignment effective as of
the Effective Time. To the extent that assignment of such agreements is not
permitted, effective as of the Effective Time, each member of the SLM BankCo
Group shall be considered to be a successor to each member of the NewCo Group
for purposes of, and a third-party beneficiary with respect to, all agreements
containing restrictive covenants (including confidentiality and non-competition
provisions) between a member of the NewCo Group and a

 

31



--------------------------------------------------------------------------------

SLM BankCo Employee whom SLM BankCo reasonably determines has substantial
knowledge of the business activities of the SLM BankCo Group, such that SLM
BankCo and each member of the SLM BankCo Group shall enjoy all the rights and
benefits under such agreements (including rights and benefits as a third-party
beneficiary), with respect to the business operations of the SLM BankCo Group;
provided, however, that in no event shall NewCo be permitted to enforce such
restrictive covenant agreements against SLM BankCo Employees for action taken in
their capacity as employees of a member of the SLM BankCo Group.

ARTICLE XI

LEGACY LIABILITY

Legacy Pension Plan. NewCo shall assume, and no member of the SLM BankCo Group
shall have any further liability for or under, the Sallie Mae Cash Account
Retirement Pension Plan liabilities (“Legacy Pension Liabilities”), and NewCo
shall indemnify each member of the SLM BankCo Group, and the officers,
directors, and employees of each member of the SLM BankCo Group, and hold them
harmless as against the Legacy Pension Liabilities.

Scholarships. SLM BankCo shall assume liability for providing previously awarded
company-sponsored scholarship benefits to SLM BankCo Employees, Former BankCo
Employees and their children, as applicable, and NewCo shall assume liability
for providing previously awarded company-sponsored scholarship benefits to NewCo
Employees, Former NewCo Employees and their children, as applicable.

ARTICLE XII

GENERAL PROVISIONS

Preservation of Rights to Amend. The rights of each member of the SLM BankCo
Group and each member of the NewCo Group to amend, waive, or terminate any plan,
arrangement, agreement, program, or policy referred to herein shall not be
limited in any way by this Agreement.

Confidentiality. Each Party agrees that any information conveyed or otherwise
received by or on behalf of a Party in conjunction herewith that is not
otherwise public through no fault of such Party is confidential and is subject
to the terms of the confidentiality provisions set forth in the Separation
Agreement.

Administrative Complaints/Litigation. Except as otherwise provided in this
Agreement, on and after the Distribution Date, NewCo shall assume, and be solely
liable for, the handling, administration, investigation and defense of actions,
including ERISA, occupational safety and health, employment standards, union
grievances, wrongful dismissal, discrimination or human rights and unemployment
compensation claims asserted at any time against SLM BankCo or any member of the
SLM BankCo Group by any NewCo Employee or Former NewCo Employee (including any
dependent or beneficiary of any such Employee) or any other person, to the
extent such actions or claims arise out of or relate to employment or the
provision of services (whether as an employee, contractor, consultant or
otherwise) to or with respect to the business activities of any member of the
NewCo Group, whether or not such employment or services were

 

32



--------------------------------------------------------------------------------

performed before or after the Distribution. To the extent that any legal action
relates to a putative or certified class of plaintiffs, which includes both SLM
BankCo Employees and NewCo Employees (or Former NewCo Employees) and such action
involves employment or benefit plan related claims, reasonable costs and
expenses incurred by the Parties in responding to such legal action shall be
allocated among the Parties equitably in proportion to a reasonable assessment
of the relative proportion of employees included in or represented by the
putative or certified plaintiff class. The procedures contained in the
indemnification and related litigation cooperation provisions of the Separation
Agreement shall apply with respect to each Party’s indemnification obligations
under this Section 12.3.

Reimbursement and Indemnification. SLM BankCo and NewCo hereto agrees to
reimburse the other Party, within 60 days of receipt from the other Party of
reasonable verification, for all costs and expenses which the other Party may
incur on its behalf as a result of any of the respective SLM BankCo and NewCo
Welfare Plans, Thrift Plan and Benefit Arrangements and, as contemplated by
Section 10.2, any termination or severance payments or benefits. All liabilities
retained, assumed or indemnified against by NewCo pursuant to this Agreement,
and all liabilities retained, assumed or indemnified against by SLM BankCo
pursuant to this Agreement, shall in each case be subject to the indemnification
provisions of the Separation Agreement. Notwithstanding anything to the
contrary, (i) no provision of this Agreement shall require any member of the
NewCo Group to pay or reimburse to any member of the SLM BankCo Group any
benefit-related cost item that a member of the NewCo Group has previously paid
or reimbursed to any member of the SLM BankCo Group; and (ii) no provision of
this Agreement shall require any member of the SLM BankCo Group to pay or
reimburse to any member of the NewCo Group any benefit-related cost item that a
member of the SLM BankCo Group has previously paid or reimbursed to any member
of the NewCo Group.

Costs of Compliance with Agreement. Except as otherwise provided in this
Agreement or any other Ancillary Agreement, each Party shall pay its own
expenses in fulfilling its obligations under this Agreement.

Fiduciary Matters. SLM BankCo and NewCo each acknowledge that actions required
to be taken pursuant to this Agreement may be subject to fiduciary duties or
standards of conduct under ERISA or other applicable law, and no Party shall be
deemed to be in violation of this Agreement if it fails to comply with any
provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other Party
for any liabilities caused by the failure to satisfy any such responsibility.

Entire Agreement. This Agreement, together with the documents referenced herein
(including the Separation Agreement, the Ancillary Agreements and the plans and
agreements referenced herein), constitutes the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes all prior written and oral and all contemporaneous oral agreements
and understandings with respect to the subject matter hereof. To the extent any
provision of this Agreement conflicts with the provisions of the Separation
Agreement, the provisions of this Agreement shall be deemed to control with
respect to the subject matter hereof.

 

33



--------------------------------------------------------------------------------

Binding Effect; No Third-Party Beneficiaries; Assignment. This Agreement shall
inure to the benefit of and be binding upon the Parties and their respective
successors and permitted assigns. This Agreement is solely for the benefit of
the Parties and should not be deemed to confer upon any third parties any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement. Nothing in this
Agreement is intended to amend any employee benefit plan or affect the
applicable plan sponsor’s right to amend or terminate any employee benefit plan
pursuant to the terms of such plan. Except as otherwise provided in
Section 10.1(a), the provisions of this Agreement are solely for the benefit of
the Parties, and no current or former Employee, officer, director or independent
contractor or any other individual associated therewith shall be regarded for
any purpose as a third-party beneficiary of this Agreement. This Agreement may
not be assigned by any Party, except with the prior written consent of the other
Parties.

Amendment; Waivers. No change or amendment may be made to this Agreement except
by an instrument in writing signed on behalf of each of the Parties. Any Party
may, at any time, (i) extend the time for the performance of any of the
obligations or other acts of another Party, (ii) waive any inaccuracies in the
representations and warranties of another Party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance by another Party
with any of the agreements, covenants or conditions contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the Party to be bound thereby. No failure or delay on the part of any
Party in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement contained herein, nor shall any
single or partial exercise of any such right preclude other or further exercises
thereof or of any other right.

Remedies Cumulative. All rights and remedies existing under this Agreement or
the Schedules attached hereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

Notices. Unless otherwise expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given: (i) when personally delivered,
(ii) if mailed by registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter is refused
by the addressee or its agent, (iii) if sent by overnight courier which delivers
only upon the executed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent, or (iv) if
sent by facsimile or electronic mail, on the date confirmation of transmission
is received (provided that a copy of any notice delivered pursuant to this
clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)), addressed
to the attention of the addressee’s General Counsel at the address of its
principal executive office or to such other address or facsimile number for a
Party as it shall have specified by like notice.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which when executed shall be deemed to be an original but all of which together
shall constitute one and the same agreement.

 

34



--------------------------------------------------------------------------------

Severability. If any term or other provision of this Agreement or the Schedules
attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to affect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

Governing Law. To the extent not preempted by applicable federal law, this
Agreement shall be governed by, and construed and enforced in accordance with,
the substantive laws of the State of Delaware, without regard to any conflicts
of law provisions thereof that would result in the application of the laws of
any other jurisdiction.

Performance. Each of SLM BankCo and NewCo shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any member of the SLM BankCo Group and any
member of the NewCo Group, respectively. The Parties each agree to take such
further actions and to execute, acknowledge and deliver, or to cause to be
executed, acknowledged and delivered, all such further documents as are
reasonably requested by the other for carrying out the purposes of this
Agreement or of any document delivered pursuant to this Agreement.

Construction. This Agreement shall be construed as if jointly drafted by the
Parties and no rule of construction or strict interpretation shall be applied
against any Party.

Effect if Distribution Does Not Occur. Notwithstanding anything in this
Agreement to the contrary, if the Separation Agreement is terminated prior to
the Distribution Date, this Agreement shall be of no further force and effect.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their names by a duly authorized officer as of the date first written above.

 

NEW BLC CORPORATION By:   /s/ John F. Remondi  

Name: John F. Remondi

Title:   Chief Executive Officer

NAVIENT CORPORATION By:   /s/ Raymond Quinlan  

Name: Raymond Quinlan

Title:   Chief Executive Officer

 

36



--------------------------------------------------------------------------------

Schedules to the Employee Matters Agreement

Schedule 3.3(b) RSU Awards to be Converted via Concentration Method

One-time equity grant of restricted stock units issued to Raymond J. Quinlan on
January 21, 2014

Schedule 6.1 Participating Employers as of the Effective Time

Participating employers in the NewCo Thrift Plan and NewCo Welfare Plan:

Asset Performance Group, LLC

Navient Solutions, Inc. (successor to Sallie Mae, Inc.)

Navient Investment Corporation

Student Assistance Corporation

Navient Education Loan Corp.

Navient DE Corporation

Navient Credit Finance Corporation

RKL Financial Corporation

Pioneer Credit Recovery, Inc.

Student Outreach Solutions, Inc.

General Revenue Corporation

Participating employers in the SLM BankCo Thrift Plan and SLM BankCo Welfare
Plan:

Upromise, Inc.

Sallie Mae Bank

SMB Servicing Company, Inc.

Schedule 10.1(b) Retention Arrangements Assumed by SLM BankCo

Employment Agreement, dated as of April 21, 2014, by and between Laurent C.
Lutz, SLM Corporation, and New BLC Corporation

Letter Agreement, dated April 15, 2014, by and between Joeseph A. DePaulo, SLM
Corporation, and New BLC Corporation

Letter Agreement, dated January 15, 2014, by and between Raymond J. Quinlan and
SLM Corporation

 

37